United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 22, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 02-30879
                         Summary Calendar


CHARLES TREECE,

                                    Plaintiff-Appellant,

versus

STATE OF LOUISIANA, ET. AL.,

                                    Defendants,

WARREN SPEARS, of the Clerk’s Office
for the Criminal District Court,

                                    Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 99-CV-1567-T
                        --------------------
Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Charles Treece, Louisiana prisoner # 349233, appeals the

district court’s grant of summary judgment in favor of Warren

Spears and the dismissal of his 42 U.S.C. § 1983 claim against

Spears, which alleged that Spears, the director of the property

room for the Orleans Parish Criminal District Court, violated his

procedural due process rights by releasing cash seized in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-30879
                                 -2-

connection with his arrest to a third party and by continuing to

retain the remainder of the property seized in connection with

his arrest.   His claims under the remaining federal and state

statutes cited in his original and amended complaints and his

claims against the remaining defendants have been abandoned.       See

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     Treece argues that the district court failed to give him

notice of the requirements for a summary judgment before granting

Spears’ summary judgment motion.    FED. R. CIV. P. 56(c) requires

that the adverse party have at least ten days to respond to the

summary judgment motion.    See Martin v. Harrison County Jail, 975

F.2d 192, 193 (5th Cir. 1992).     Treece had more than ten days to

respond to the motion for summary judgment, and he did so.

Treece’s arguments that the district court was biased and that

the district court erred in denying his motions for appointment

of counsel are likewise without merit.     See Litkey v. United

States, 510 U.S. 540, 555-56 (1994); Nethery v. Collins, 993 F.2d

1154, 1157 (5th Cir. 1993); Ulmer v. Chancellor, 691 F.2d 209,

212 (5th Cir. 1982).    In addition, we do not consider Treece’s

claim that the state judge who ordered the release of the seized

cash to a third party is liable because the judge was not named

as a defendant in the instant case.

     This court reviews the grant of a motion for summary

judgment de novo.   Guillory v. Domtar Indus., Inc., 95 F.3d 1320,

1326 (5th Cir. 1996).    Treece’s argument that Spears was liable
                             No. 02-30879
                                  -3-

under 42 U.S.C. § 1983 in his official capacity is without merit

because he has failed to identity an official policy or custom

which caused the deprivation of a constitutional right.     See

Monell v. Department of Social Servs. of City of New York, 436

U.S. 658, 694 (1978); see Bennett v. Pippin, 74 F.3d 578, 584

(5th Cir. 1996).   He has also failed to argue to this court that

Spears was liable under 42 U.S.C. § 1983 in his individual

capacity, and, thus, this argument has been abandoned.     See

Yohey, 985 F.2d at 224-25.

      Even if the arguments in his brief are liberally construed

as raising a claim that Spears was liable in his individual

capacity, however, the claim has no merit.    Treece argues that

the court order which allowed Spears to release the seized cash

to a third party is “bogus” because there was no legal authority

for the court to do this.    This argument is without merit.      See

La. R.S. 15:41; La. R.S. 33:2333.    His argument that the release

of the cash required a forfeiture hearing is also without merit.

Id.   Although Treece argues that the cash was not stolen and that

the cash represented proceeds from the sale of his home, this

does not show that he was denied procedural due process by

Spears.

      Even if the cash was not stolen, it could be released only

upon motion contradictorily with Spears.     See La. R.S.15:41(C).

Treece argues that, contrary to the district court’s finding and

Spears’ affidavit, he has requested his property from the state
                            No. 02-30879
                                 -4-

court, and this assertion is supported by the summary judgment

record.   The record also indicates, however, that his requests to

the state court for the return of his property were denied.    The

fact that Treece may disagree with the state court’s rulings does

not show that Spears has violated his procedural due process

rights by continuing to retain his property.

     Accordingly, as Treece has failed to show that Spears was

liable under 42 U.S.C. § 1983 or any of the other federal or

state statutes cited in his original and amended complaints, the

district court’s grant of summary judgment is AFFIRMED.   Treece’s

“Supplement to Motion for Default Judgment” is construed as a

motion to file a supplemental brief and is GRANTED.   His motion

for oral argument is DENIED.

     AFFIRMED; MOTION TO FILE SUPPLEMENTAL BRIEF GRANTED; MOTION

FOR ORAL ARGUMENT DENIED.